Citation Nr: 1414252	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than March 26, 2008 for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 through May 1945.  She died on May [redacted], 2008.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted accrued benefits in the amount of $90.00, based upon the award of non-service-connected pension awarded to the deceased Veteran, under the Medicaid rate that was in effect at that time.  The appellant has perfected a timely appeal of that decision, in which he challenges the effective date of the accrued benefits award.


FINDINGS OF FACT

1.  The Veteran submitted a claim for special monthly pension based on the need for aid and attendance that was received by VA on March 26, 2008.

2.  The evidence does not show that a claim for special monthly pension based on the need for aid and attendance was mailed to or received by VA at any time before March 26, 2008.


CONCLUSION OF LAW

The criteria have not been met for assignment of an effective date prior to March 26, 2008, for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the issue on appeal, the Board notes that the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

As discussed more fully below, the facts are not in dispute in this case.  Rather, resolution of this appeal is dependent wholly upon interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim on appeal, should any deficiencies of VCAA notice or assistance exist, such deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Also, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

Upon a veteran's death, periodic monetary benefits to which the veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of her death ('accrued benefits') and due and unpaid for the period not to exceed two years, shall, upon the death of the veteran be paid to the living person first listed as follows: (1) her spouse, (2) her children (in equal shares), (3) her dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  In this case, the evidence shows that the Veteran was widowed and unmarried at the time of her death on May [redacted], 2008, and, the appellant is her surviving son.

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of her death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence of record at the time of the veteran's death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Prior to her death, the Veteran filed a claim for special monthly pension based upon the need for aid and attendance, to be paid at the prevailing Medicaid rate of $90.00.  According to a date stamp on the claim document, this claim was received by VA on March 26, 2008.

Shortly after the Veteran's pension claim was received, the Veteran passed away on May [redacted], 2008.  Notice of her death was provided to VA by the appellant on the same day as the Veteran's death.  The Veteran's initiated pension claim was pending at the time of her death, however, service connection was not in effect for the Veteran for any disabilities.

In July 2008, the appellant filed a timely formal VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary.  Subsequently, the St. Petersburg RO's November 2008 decision awarded the appellant accrued benefits, on the basis that the Veteran's claim for non-service-connected pension benefits was being granted and paid at the prevailing $90.00 Medicaid rate.  According to the decision, such payment was to be made on April 1, 2008, the first day of the first month after which the Veteran's appeal was received.

In his July 2008 application, the appellant argued that he and his mother had previously contacted his "local Veterans office" in June 2006 to inquire as to the availability of VA benefits on behalf of the Veteran.  According to the appellant, the Veteran had been admitted recently to a long term care facility earlier that month; however, they were not informed at that time that the Veteran may have been entitled to pension benefits paid at the Medicaid rate at that time.  Indeed, the appellant stated, he did not become aware that the Veteran was entitled to pension benefits until March 2008, at which time the Veteran filed the aforementioned claim for non-service-connected pension benefits.  Hence, the appellant argues, the effective date for the award of accrued benefits based on the award of non-service-connected pension benefits for the Veteran should be fixed from June 2006, or, the first date on which the Veteran became eligible for pension benefits.

In his Notice of Disagreement, the appellant clarified that they had contacted the Polk County Veterans Service Office in Bartow, Florida, in June 2006.  He indicated that his mother had, per their instructions, completed and submitted all required forms to that office, and he did not feel that he should be punished due to any subsequent miscommunication between their office and VA.

The appellant's argument is not availing.  As noted above, the effective date for the award of pension, compensation, or dependency and indemnity compensation based on an original claim is not fixed to the date on which entitlement first arose, but rather the latter of the date on which entitlement arose or the date on which the claim for such benefits was received.  38 C.F.R. § 3.400.  Here, the record shows, and the appellant does not dispute, that the Veteran's initial claim for pension benefits was received on March 26, 2008.  Thus, irrespective of whether the evidence shows that the Veteran was first admitted to a long term medical care facility as early as June 2006 or that the appellant was not notified at that time that the Veteran may be eligible for pension benefits, the effective date for the award of accrued benefits based upon the award of non-service-connected pension benefits to the Veteran may not be fixed any earlier than March 26, 2008.

The appellant makes no other contentions or allegations proposing any other basis in fact or law for assignment of an earlier effective date in this case.  Although the appellant has reported that they had discussed entitlement to potential VA benefits with the Polk County Veterans Service Office in 2006, and that his mother had completed various VA forms at that time, he has not asserted that he or his mother had any direct communication with VA at the time, or that he has actual knowledge that any of those forms were submitted to VA.  

The Board concludes that there is no legal basis for assigning an effective date earlier than March 26, 2008 for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.  Accordingly, this appeal is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an earlier effective date than March 26, 2008 for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


